

	

		II 

		109th CONGRESS

		1st Session

		S. 195

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Lieberman (for

			 himself, Mr. Feingold,

			 Mr. Durbin, Mr.

			 Dodd, Mr. Dayton,

			 Mr. Corzine, Mr. Sarbanes, Mr.

			 Obama, Ms. Mikulski, and

			 Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide for full voting representation

		  in Congress for the citizens of the District of Columbia, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 No Taxation Without Representation Act

			 of 2005.

		

			2.

			Findings

			Congress finds the

			 following:

			

				(1)

				The residents of the District

			 of Columbia are the only Americans who pay Federal income taxes and who have

			 fought and died in every American war but are denied voting representation in

			 the House of Representatives and the Senate.

			

				(2)

				The residents of the District

			 of Columbia suffer the very injustice against which our Founding Fathers

			 fought, because they do not have voting representation as other taxpaying

			 Americans do and are nevertheless required to pay Federal income taxes unlike

			 the Americans who live in the territories.

			

				(3)

				The principle of one person,

			 one vote requires that residents of the District of Columbia are afforded full

			 voting representation in the House and the Senate.

			

				(4)

				Despite the denial of voting

			 representation, Americans in the Nation’s Capital are third among residents of

			 all States in per capita income taxes paid to the Federal Government.

			

				(5)

				Unequal voting representation

			 in our representative democracy is inconsistent with the founding principles of

			 the Nation and the strongly held principles of the American people

			 today.

			

			3.

			Representation in Congress for District of Columbia

			For the purposes of

			 congressional representation, the District of Columbia, constituting the seat

			 of government of the United States, shall be treated as a State, such that its

			 residents shall be entitled to elect and be represented by 2 Senators in the

			 United States Senate, and as many Representatives in the House of

			 Representatives as a similarly populous State would be entitled to under the

			 law.

		

			4.

			Elections

			

				(a)

				First elections

				

					(1)

					Proclamation

					Not later than 30 days after

			 the date of enactment of this Act, the Mayor of the District of Columbia shall

			 issue a proclamation for elections to be held to fill the 2 Senate seats and

			 the seat in the House of Representatives to represent the District of Columbia

			 in Congress.

				

					(2)

					Manner of elections

					The proclamation of the Mayor

			 of the District of Columbia required by paragraph (1) shall provide for the

			 holding of a primary election and a general election and at such elections the

			 officers to be elected shall be chosen by a popular vote of the residents of

			 the District of Columbia. The manner in which such elections shall be held and

			 the qualification of voters shall be the same as those for local elections, as

			 prescribed by the District of Columbia.

				

					(3)

					Classification of Senators

					In the first election of

			 Senators from the District of Columbia, the 2 senatorial offices shall be

			 separately identified and designated, and no person may be a candidate for both

			 offices. No such identification or designation of either of the 2 senatorial

			 offices shall refer to or be taken to refer to the terms of such offices, or in

			 any way impair the privilege of the Senate to determine the class to which each

			 of the Senators elected shall be assigned.

				

				(b)

				Certification of election

				The results of an election

			 for the Senators and Representative from the District of Columbia shall be

			 certified by the Mayor of the District of Columbia in the manner required by

			 law. The Senators and Representative elected shall be entitled to be admitted

			 to seats in Congress and to all the rights and privileges of Senators and

			 Representatives of the States in the Congress of the United States.

			

			5.

			House of Representatives membership

			

				(a)

				In general

				Upon the date of enactment of

			 this Act, the District of Columbia shall be entitled to 1 Representative until

			 the taking effect of the next reapportionment. Such Representative shall be in

			 addition to the membership of the House of Representatives as now prescribed by

			 law.

			

				(b)

				Increase in membership of House of Representatives

				Upon the date of enactment of

			 this Act, the permanent membership of the House of Representatives shall

			 increase by 1 seat for the purpose of future reapportionment of

			 Representatives.

			

				(c)

				Reapportionment

				Upon reapportionment, the

			 District of Columbia shall be entitled to as many seats in the House of

			 Representatives as a similarly populous State would be entitled to under the

			 law.

			

				(d)

				District of Columbia Delegate

				Until the first

			 Representative from the District of Columbia is seated in the House of

			 Representatives, the Delegate in Congress from the District of Columbia shall

			 continue to discharge the duties of his or her office.

			

